Case 2:17-cv-01893-DSF-GJS Document 61 Filed 09/30/20 Page 1 of 1 Page ID #:365


 1
 2
 3                                                                JS-6

 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
        LARRY CHARLES CLEVELAND,               Case No. 2:17-cv-01893-DSF (GJS)
12
                    Plaintiff
13                                              JUDGMENT
              v.
14
        DR. CORINA NGO CHIN, et al.,
15
                    Defendants.
16
17          Pursuant to the Memorandum and Order Dismissing Action for Failure to
18    Prosecute,
19          IT IS HEREBY ADJUDGED that the above-captioned case is dismissed
20    without prejudice.
21
            IT IS SO ORDERED.
22
      DATED: September 30, 2020
23
                                          Honorable Dale S. Fischer
24                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
